82 U.S. 195 (1872)
15 Wall. 195
RAILROAD COMPANY
v.
JOHNSON.
Supreme Court of United States.

Mr. J. Halsey, for the plaintiff in error. No opposing counsel.
Mr. Justice MILLER delivered the opinion of the court.
In accordance with the principles settled by this court in the cases of Knox v. Lee, and Parker v. Davis,[*] which were affirmed in Dooley v. Smith,[] the tender was a good and valid one, and the judgment for coin is erroneous, and must be reversed.
*196 It is, therefore, ordered that the judgment of the Supreme Court of Errors of Connecticut be, and the same is hereby, REVERSED, and the cause remanded to that court for further proceedings
IN CONFORMITY WITH THIS OPINION.
The CHIEF JUSTICE dissenting:
I think it my duty to express my dissent from the judgment just announced, for the reasons stated in the opinion of the court in Hepburn v. Griswold,[*] and in the dissenting opinions in Knox v. Lee, and Parker v. Davis.
My brothers CLIFFORD and FIELD concur in this dissent.
NOTES
[*]  12 Wallace, 457.
[]  13 Id. 604.
[*]  8 Wallace, 603.